Citation Nr: 1216076	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-09 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for a mood disorder.

2.  Entitlement to a compensable rating for a post-operative scar of the left middle finger.

3.  Entitlement to an initial rating in excess of 20 percent for a right knee anterior cruciate ligament tear, status post reconstruction.

4.  Entitlement to a rating in excess of 30 percent for recurrent subluxation and instability of the left knee.

5.  Entitlement to a rating in excess of 20 percent for left knee degenerative joint disease.

6.  Entitlement to an effective date earlier than February 21, 2006, for the grant of service connection for a right knee anterior cruciate ligament tear, status post reconstruction.

7.  Entitlement to an effective date earlier than February 21, 2006, for the grant of service connection for right knee instability.

8.  Entitlement to service connection for a low back disability, to include as secondary to a right knee condition.

9.  Entitlement to service connection for bilateral lower extremity sciatica, to include as secondary to a low back disability and a right knee condition.

10.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to August 1983 and from February 1984 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA).  In August 2006, the Veteran was granted service connection for a right knee condition and assigned separate 10 percent ratings for arthritis and instability effective February 21, 2006.  The Veteran was also denied service connection for hypertension.

In June 2007, the Veteran was granted service connection for depressive disorder and assigned a 30 percent rating effective February 5, 2007.  A previously assigned noncompensable rating for a scar on the left middle finger was continued, and service connection for a low back disability and sciatica of the bilateral lower extremities was denied.

In October 2007, the Veteran was granted an increased rating of 30 percent for right knee instability and 20 percent for right knee arthritis effective February 5, 2007.  The Veteran was also granted an increased rating of 20 percent for left knee degenerative joint disease effective February 5, 2007.  A 30 percent rating for left knee subluxation and instability was continued.

In April 2008, the effective dates of the Veteran's 30 percent rating for right knee instability and 20 percent rating for right knee arthritis were changed to February 21, 2006.

In December 2008, the Veteran's depressive disorder was identified as a mood disorder, and a 70 percent rating was granted effective February 5, 2007.

The matter has been transferred to the Regional Office (RO) in Cleveland, Ohio.

The issue of whether clear and unmistakable error was committed in a November 1991 rating decision denying service connection for a right knee disability has been raised by the record, specifically in February 2007 and May 2007 statements from the Veteran and his representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of increased ratings for a mood disorder, right knee anterior cruciate ligament tear and left knee degenerative joint disease, as well as service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's post-operative scar of the left middle finger is not painful, deep or unstable, and does not result in any significant loss of motion; the scar was not in an area of 144 square inches.

2.  The Veteran is currently assigned the maximum schedular rating for left knee recurrent subluxation and instability.

3.  The Veteran did not appeal November 1991 and December 2002 rating decisions that denied service connection for a right knee disability.

4.  The Veteran filed to reopen his claim of entitlement to service connection for a right knee disability on February 21, 2006; service connection was granted in an August 2006 rating decision, which assigned an effective date of February 21, 2006.

5.  The Veteran does not have a current low back disability.

6.  The Veteran does not have current sciatica of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a post-operative scar of the left middle finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7805 (2008).

2.  The criteria for a rating in excess of 30 percent for recurrent subluxation and instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2011). 

3.  The November 1991 and December 2002 rating decisions that denied service connection for a right knee disability are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

4.  The criteria for an effective date earlier than February 21, 2006, for the grant of service connection for a right knee anterior cruciate ligament tear have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

5.  A low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § § 3.303, 3.307, 3.309 (2011).

6.  Sciatica of the bilateral lower extremities was not incurred in or aggravated by service, and arthritis may not be presumed to have been so aggravated.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

1.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, letters dated April 2006 and March 2007 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing effective dates and disability ratings.  See Dingess.

With respect to the Veteran's claims for higher ratings arising out of an initial grant of service connection, in his notices of disagreement (NOD), he took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued statements of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, any lack of notice in this respect is not prejudicial to the Veteran.

2.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his scar.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's scar.  

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claims for service connection for a low back disability or sciatica.  However, the Board finds that the evidence, which does not reflect competent evidence of current symptoms or a relationship to service or a service-connected disability, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence addressing the Veteran's claimed low back disability and sciatica does not satisfy the standards of McLendon, as there is no indication of current symptoms or a relationship between a claimed disability and service.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as depression or pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as discussed below, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings when viewed collectively with the competent medical evidence of record.


1.  Left Middle Finger Scar

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates. See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran's claim was filed prior to October 23, 2008, and he has not requested consideration under the revised rating criteria.  Therefore, the Board will consider his claim under the old criteria.  

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

The Veteran was afforded a VA examination in August 2008.  Notably, he denied any problems with the scar.  On examination, the Veteran was noted to have a 3.5 cm by .3 cm scar on the dorsal surface of the left hand, superior to the metacarpophalangeal joint.  There was no tenderness to palpation, adherence to underlying tissue, or loss of function.  There was no underlying soft tissue damage and no skin ulceration or breakdown of the scar.

In an August 2008 statement, the Veteran asserted that his symptoms were more consistent with a 10 percent rating, but did not elaborate as to what those symptoms were.  

Based on the evidence of record, the Board finds that a compensable rating is not warranted for a scar of the left middle finger.  The VA examination in August 2008 found no significant symptoms or loss of function resulting from the scar.  Moreover, the available treatment records do not reflect any complaints related to the scar during the period on appeal.  The record does not reflect any findings that the scar is deep, painful, unstable, covers a significant area, or results in any limited motion, and the Veteran has not asserted as much.  Therefore, a compensable rating under the applicable rating criteria is not warranted.

2.  Left Knee Recurrent Subluxation and Instability

The Veteran is currently assigned a 30 percent rating under Diagnostic Code 5257.  This represents the maximum schedular rating available for instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As discussed further below, the Veteran is also assigned a 20 percent rating under Diagnostic Code 5010, and the claim for increase arising out of that rating is being remanded for further development.  Additional Diagnostic Codes for the knee are more appropriately discussed in conjunction with that claim.  However, with respect to the issue of instability, the rating schedule does not allow a rating in excess of 30 percent.

3.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar and left knee instability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


C.  Earlier Effective Dates

The Veteran was previously denied service connection for a right knee disability in November 1991, and again in December 2002.  He was awarded service connection in an August 2006 rating decision effective February 21, 2006, the date of his claim to reopen.  See August 2006 rating decision.  The Veteran was awarded separate ratings for arthritis and instability.  He contends that the effective date of his award of service connection should be May 3, 1991, the day his original service connection claim was filed.  See July 2006 Statement.

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

Moreover, previous determinations are final and binding in the absence of clear and unmistakable error (CUE).  A claim of CUE must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  Thus, in order to establish an earlier effective date on the basis of the previous denials, the Veteran would have to show that there was CUE in the November 1991 or December 2002 rating decisions.  The Board notes that an allegation of CUE has been raised with respect to the November 1991 decision.  However, the Veteran has not articulated a specific error sufficient to establish CUE.

The November 1991 and December 2002 rating decisions are final.  See 38 C.F.R. §§ 3.160(d), 20.1103.  With respect to service connection claims which are granted following the submission of new and material evidence, governing regulations provide that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q) (emphasis added).  Therefore, an earlier effective date consistent with the date of the Veteran's original service connection claim for a right knee disability is not warranted.

The Board has also considered whether the Veteran filed a claim for the benefits in question subsequent to the last final decision in December 2002 and prior to February 21, 2006.  A "claim: is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identifies the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits. Lalonde, 12 Vet. App. at 381; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

However, the Board has reviewed all the communications in the file and finds that no document may be reasonably be interpreted to be a formal or informal claim for service connection for a right knee disorder prior to February 21, 2007.  See Lalonde, 12 Vet. App. at 381-82 (finding no evidence of informal claim); Servello, 3 Vet. App. 196, 199-200 (1992) (identifying submittal of informal claim). Accordingly, based upon the undisputed facts in this case VA is precluded as a matter of law from granting an effective date earlier than February 21, 2006, for service connection for right knee disabilities.

D.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Veteran claimed service connection for a low back disability and sciatica of the bilateral lower extremities in February 2007.  Service treatment records reflect the Veteran was treated for low back pain in September 1989.  However, no further complaints were noted, and a November 1990 examination was normal.  There were no complaints of sciatica in service.

Moreover, the available post-service medical evidence, which includes records dated before and after the Veteran's claim, do not reflect any complaints, treatment, or diagnoses of a low back disability or sciatica of the lower extremities.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran has claimed that a low back disability and sciatica are secondary to other service-connected disabilities.  However, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).


ORDER

A compensable rating for a post-operative scar of the left middle finger is denied.

A rating in excess of 30 percent for recurrent subluxation and instability of the left knee is denied.

An effective date earlier than February 21, 2006, for the grant of service connection for a right knee anterior cruciate ligament tear is denied.

An effective date earlier than February 21, 2006, for the grant of service connection for right knee instability is denied.

Service connection for a low back disability is denied.

Service connection for sciatica of the bilateral lower extremities is denied.


REMAND

Social Security Administration Records

The claims file contains a November 2008 decision from the Social Security Administration (SSA) granting benefits.  However, treatment records associated with the Veteran's SSA claim have not been obtained.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).

Mood Disorder

The Veteran is currently assigned a 70 percent rating for a mood disorder under Diagnostic Code 9432.  He was most recently afforded a VA examination in August 2008.  The most recent treatment records discussing the Veteran's condition are dated October 2008.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in his condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

In addition, as noted above, the Veteran's most recent treatment records are from October 2008.  Therefore, on remand, the RO/AMC should request that the Veteran identify any treatment he has received from October 2008 through the present, and take appropriate action to obtain records identified by the Veteran and associate them with the claims folder.

Left and Right Knee Arthritis

The Veteran is currently assigned a 20 percent rating in each knee under Diagnostic Code 5010.  Higher schedular ratings for the knees primarily require findings of limited range of motion or ankylosis.  See 38 C.F.R. § 4.71a (2011).  In this case, the Veteran was most recently afforded a VA examination for the knees in July 2007.  Although subsequent treatment records include findings related to the knees, the available information does not sufficiently address the applicable rating criteria.

As noted above, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann; Allday.

Hypertension

Service treatment records show the Veteran was referred by his dentist for a hypertension consult in November 1990.  At the time of the consult, his blood pressure was 140/104.  Additional records reflect significant blood pressure readings of 155/89 (supine) and 147/96 (standing) in January 1990; and 166/86 and 166/98 in September 1990.

VA treatment records reflect a current diagnosis of hypertension.

In light of this evidence, a VA examination is necessary to determine whether the Veteran's hypertension was incurred in or is otherwise related to service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the Social Security Administration all records pertinent to the Veteran's claim for disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AMC/RO should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The RO/AMC should request the Veteran to identify any treatment he has received for his mood disorder since October 2008, including the names and addresses of the treating physicians and facilities, as well as the dates of treatment.  The RO/AMC should then take appropriate action to obtain those records and associate them with the claims file.

3.  The RO/AMC should afford the Veteran a VA examination in order to assess the current severity of his mood disorder.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should annotate the examination report to indicate whether the claims file  was in fact made available for review in conjunction with the examination.  The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected mood disorder.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9432, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned.  All findings should be reported in detail accompanied by a complete rationale.

4.  Schedule the Veteran for a VA examination by an examiner of sufficient expertise to determine the nature and extent of all impairments due to his service-connected right knee and left knee disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including x-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service-connected right knee disability including, but not limited to, any skeletomuscular and/or neurological manifestations.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

5.  The claims file, including a copy of this remand, should be forwarded to an appropriate VA examiner.  Upon review, he/she should provide an opinion as to whether it is at least as likely as not that currently diagnosed hypertension was incurred in or is etiologically related to service.  The examiner should review the entire record, including the Veteran's service treatment records, post-service records, and lay statements, and provide a complete rationale for all opinions offered.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  The examiner should review the entire record, and provide a complete rationale for all opinions offered.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

7.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


